 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 KEON KYUN PARK,                                     Case No.: 2:19-cv-01298-APG-BNW

 4          Petitioner,                                ORDER GRANTING IN PART
                                                       PETITIONER’S MOTION REGARDING
            v.                                         PAYMENT OF FILING FEE
 5
                                                       (ECF No. 11)
 6 BRIAN E. WILLIAMS, et al.,

 7          Respondents.

 8

 9         In this habeas corpus action, petitioner Keon Kyun Park was to pay the filing fee or file

10 an application to proceed in forma pauperis by October 21, 2019. ECF Nos. 8, 10.

11         On October 21, 2019, Park filed a motion to compel the respondents to remit his payment

12 of the filing fee to the Court, or, alternatively, for an extension of time to pay the fee. ECF No.

13 11. On November 4, 2019, Park filed a status report in which he withdraws his motion to

14 compel the respondents to take action but reiterates his motion for an extension of time. ECF No.

15 12.

16         Therefore, I will deny Park’s October 21 request that I compel the respondents to take

17 action regarding his payment of the filing fee, but I will grant Park an extension of time, until

18 December 6, 2019, to pay the filing fee.

19         I THEREFORE ORDER that the petitioner’s motion to compel (ECF No. 11) is

20 GRANTED IN PART AND DENIED IN PART. The petitioner is granted until December 6,

21 2019 to pay the filing fee for this action or file an application to proceed in forma pauperis. In

22 all other respects the motion is denied.

23
 1        I FURTHER ORDER that, in all other respects, the schedule for further proceedings set

 2 forth in the September 9, 2019 order (ECF No. 8) will remain in effect.

 3        Dated: November 5, 2019.

 4                                                     ________________________________
                                                       ANDREW P. GORDON
 5                                                     UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
